Title: To Thomas Jefferson from Francis Coffyn, 6 January 1786
From: Coffyn, Francis
To: Jefferson, Thomas


Dunkerque, 6 Jan. 1786. Received TJ’s invitation to dine just before he left Paris and sent a note by a servant explaining that he could not postpone his departure because his mother-in-law was ill; arrived home the day before her death. Had called on TJ, with Mr. Barclay, to express his gratitude for the civilities shown him; will strive to merit TJ’s protection by his zeal in attending to all matters concerning the welfare of the United States.
